Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 10886074. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the different possible combinations of the claims in any order that would allow for the invention to still operate as intended, and as shown in Patent 10886074, a battery (as claimed in the current application claim 37) is a type of energy storage device (claim 19 of patent 10886074). IT would also be obvious to make the battery a rechargeable battery such as claimed in claim 38, as rechargeable batteries are well known battery types in the art. 

Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19, the prior art fails to teach or suggest, alone or in combination:
A method for fabricating an electrode, the method comprising: selecting a current collector comprising a conductor layer having at least a first surface; and elongated metal carbide nanostructures extending from the first surface; and disposing carbonaceous energy storage media disposed on the first surface and in contact with the elongated metal carbide nanostructures; wherein the elongated metal carbide nanostructures are electrical conductors configured to reduce intrinsic resistance of the electrode.
Specifically, The prior art fails to teach or make obvious, alone or in combination, the limitation of “elongated metal carbide nanostructures extending from the first surface; and disposing carbonaceous energy storage media disposed on the first surface and in contact with the elongated metal carbide nanostructures; wherein the elongated metal carbide nanostructures are electrical conductors configured to reduce intrinsic resistance of the electrode” in combination with the other claim limitations. 
Regarding independent claim 34, the prior art fails to teach or suggest, alone or in combination:
A method for fabricating an energy storage device, the method comprising: selecting at least one electrode comprising a current collector comprising a conductor layer having at least a first surface; and elongated metal carbide nanostructures extending from the first surface, wherein the elongated metal carbide nanostructures are electrical conductors configured to reduce intrinsic resistance of the electrode; and a carbonaceous energy storage media disposed on the first surface and in contact with the elongated metal carbide nanostructures; and disposing the at least one electrode into the energy storage device.
Specifically, The prior art fails to teach or make obvious, alone or in combination, the limitation of “elongated metal carbide nanostructures extending from the first surface, wherein the elongated metal carbide nanostructures are electrical conductors configured to reduce intrinsic resistance of the electrode; and a carbonaceous energy storage media disposed on the first surface and in contact with the elongated metal carbide nanostructures; and disposing the at least one electrode into the energy storage device” in combination with the other claim limitations. 

Additional Relevant Prior Art:
Brambilla et al (US 2013/0044405) teaches relevant art in Fig. 5.
Flood (US 2011/0220191) teaches relevant art in Fig. 3.
Worsley et al (US 2010/0190639) teaches relevant art in [0059].
Worsley et al (US 2012/0077006) teaches relevant art in [0068].
Brambilla et al (US 2012/0313591) teaches relevant art in Fig. 1.
Cui et al (US 8450012) teaches relevant art in Fig. 2A-9.
Wu et al (US 2014/0186716) teaches relevant art in Fig. 1-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848